Citation Nr: 1511553	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 4, 2005, for the award of service connection for posttraumatic stress disorder (PTSD) with polysubstance dependence in full remission and symptoms of depression.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran originally appealed both the initial rating and effective date assigned for his PTSD with polysubstance dependence in full remission and symptoms of depression in the March 2013 rating decision.  However, prior to the appeal being certified to the Board, he expressly withdrew his appeal with respect to the issue of entitlement to a higher rating.  See December 2013 statement ("Please withdraw my appeal for [an] increase rating on PTSD.").  Accordingly, the Board does not have jurisdiction over the withdrawn issue and it need not be further addressed.

In July 2014, the Veteran testified at an in-person hearing before the undersigned in Washington, D.C. (VA Central Office hearing).  A transcript of the Board hearing has been associated with the claims file.  At the hearing, the Board notes that the Veteran's representative stated that there was "some clear and unmistakable error, failure of duty to assist" in VA not advising the Veteran that he had allegedly sent documents necessary to appeal a Board decision to the incorrect location.  See Board Hearing Transcript (Tr.) at p. 17.  It is recognized that, although any claim of clear and unmistakable error (CUE) must be pled with specificity, there is a duty to give a sympathetic reading to pleadings of pro se motions.  See Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  However, even sympathetically reading the pleadings in this case and recognizing that the buzz words of "clear and unmistakable error" were used, the Veteran has not asserted CUE in either a final rating decision or final Board decision at this juncture.  In fact, he did not identify what, if any, final rating decision or Board decision was affected by this alleged failure to assist.  To the extent that the Veteran asserts the failure to assist led to an incorrect effective date being assigned in the March 2013 rating decision, the issue of entitlement to an effective date earlier than January 4, 2005, for the award of service connection for PTSD with polysubstance dependence in full remission and symptoms of depression was properly appealed and is currently before the Board.  Hence, the March 2013 rating decision did not become final with respect to the effective date assigned, and the issue will be reviewed by the Board on a de novo basis rather than requiring the Veteran to prove the higher evidentiary burden required in CUE claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was initially denied in a March 2002 rating decision; he perfected an appeal and the issue was denied in a March 2004 Board decision; the Veteran did not appeal the Board decision to the U.S. Court of Appeals for Veterans Claims. 

2.  The Veteran's claim for entitlement to service connection for depression was also initially denied in the March 2002 rating decision; he filed a notice of disagreement but did not perfect an appeal by filing a timely substantive appeal to the February 2005 statement of the case. 

3.  Although "new" official service department records that existed and had not been associated with the claims file at the time of the initial adjudications of the Veteran's claims for PTSD and depression were received after February 2005, these service department records are not "material" or relevant to either previously denied claim.

4.  The Veteran's claim for entitlement to service connection for substance abuse was initially denied in a July 2007 rating decision; he filed a notice of disagreement but did not perfect an appeal for this issue by filing a timely substantive appeal to the June 2009 statement of the case.

5.  The Veteran's application to reopen his claim for entitlement to service connection for PTSD was received on January 4, 2005; the Veteran did not file any formal or informal claim to reopen prior to the January 4, 2005 submission.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision is final with respect to the claim for service connection for depression.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  The March 2004 Board decision is final with respect to the claim for service connection for PTSD.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. 
§§ 20.1100, 20.1104 (2014).

3.  The July 2007 rating decision is final as to the claim for service connection for substance abuse.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

4.  The criteria for an effective date earlier than January 4, 2005, for the grant of service connection for PTSD with polysubstance dependence in full remission and symptoms of depression have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.400 (2005 and 2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 3.159(b)(1). In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the Veteran received adequate notice collectively in letters dated May 2001, February 2005, October 2005, and March 2006.  Furthermore, the Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the effective date claim that has been sufficiently identified has been obtained to the extent possible. In this regard, the record contains communications from the Veteran, as well as service treatment records, service personnel records, service morning reports, VA treatment and examination reports, private photographs submitted by the Veteran, and responses from the U.S. Army Crime Records Center, the Joint Services Records Research Center (JSRRC), and the Defense Personnel Records Information Retrieval System (DPRIS). There is no indication that there is any missing evidence that would be relevant to the effective date issue.  Nor is there any reasonable possibility that another VA examination or medical opinion or a remand for additional records would aid in substantiating the Veteran's claim for an earlier effective date, which, as will be explained below, hinges upon the date of receipt of his claim to reopen.

Additionally, the Veteran also testified at a hearing before the undersigned in July 2014.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the procedural history of the Veteran's service connection claim, and he described in detail why he believed he was entitled to an earlier effective date.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.  

In light of the above, the Board finds that VA has satisfied its duty to inform and assist the Veteran in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board adjudication of his earlier effective date claim at this time.

II.  Earlier Effective Date

In this case, in March 2013, the Veteran was awarded service connection for his PTSD with polysubstance dependence in full remission and symptoms of depression.  The RO assigned an effective date of January 4, 2005, the date of his claim to reopen for PTSD.  Because the Veteran filed a timely notice of disagreement with the March 2013 rating decision that established the effective date for the grant of service connection for PTSD with polysubstance dependence in full remission and symptoms of depression and perfected his appeal, the Board properly has jurisdiction over the effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

The determination of the effective date of an award is generally governed by 
38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under the current version of 38 C.F.R. 
§ 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  However, the applicability of the current regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  38 C.F.R. § 3.156(c)(2).  

Because the Veteran's underlying claim to reopen PTSD was filed in January 2005, the restrictive sections found in 38 C.F.R. § 3.156(c)(2) discussed above are inapplicable to the current case.  See Cline v. Shinseki, 26 Vet. App. 18 (2012) (applying the test set out in Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005), to hold that 2006 amendments to 38 C.F.R. § 3.156(c) could not be applied retroactively).  Instead, the Board will also look to the prior version of 
38 C.F.R. § 3.156(c), which provides in pertinent part:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.

38 C.F.R. § 3.156(c) (2005).  

Turning to the facts of this case, the Board notes that the Veteran asserts that an earlier effective date is warranted for the issue of PTSD with polysubstance dependence in full remission and symptoms of depression.  Because his claims for PTSD, depression, and substance abuse were developed and adjudicated separately throughout the years, the Board will look to the procedural history for each of these claims to see whether any would constitute a basis for an award of an earlier effective date.  

By way of history, the Veteran's claim for entitlement to service connection for PTSD was initially denied in a March 2002 rating decision.  Although the Veteran perfected an appeal, the issue was denied in a March 2004 Board decision.  The Veteran and his representative were mailed a copy of the Board's decision, along with VA Form 4597 (Your Rights to Appeal Our Decision).  Although the cover letter to this decision is not of record, the Veteran expressly acknowledged having received a copy of the Board decision in the mail during the July 2014 hearing.  See Board Hearing Tr. at p. 6. ("[H]ow did you become aware that the Board denied your service-connection claim for PTSD? . . . I got it in the mail.").  Although the copy sent to his representative of record was initially returned as undeliverable, it was resent to the Washington, D.C., RO location of the representative in October 2014.  Thus, even if there was any defect of decisional notice, this was cured when the record demonstrates that the claimant and his representative actually received notice of the decision.  See, e.g., Sellers v. Shinseki, 25 Vet. App. 265, 276-77 (2012).  

Even though the Veteran acknowledges receipt of the March 2004 Board decision, he nonetheless contends that the March 2004 Board decision should not be considered final because he appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court) but mistakenly sent the appeal to the incorrect location.  Id. at p. 6 (explaining that he timely appealed that decision by filling out "whatever forms came with the denial . . . and mailed it . . . to the regional office").  Because he was never advised that he sent the appeal to the incorrect location, due to equity, he asserts that the claim for PTSD should be considered pending since 2001.  Id. at p. 19-20.  He also explains that he was dealing with a mental disability, inferring that his psychological disability may have contributed to his inability to correctly file an appeal with the Court.  Id. at p. 11.

The Board acknowledges that the Court has determined that, in limited circumstances, the 120-day time limit to file a Notice of Appeal is subject to equitable tolling.  Equitable tolling is available when circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the regional office or the Board.  Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order) (citing Brandenburg v. Principi, 371 F.3d 1362, 1364 (Fed. Cir. 2004) (Notice of Appeal submitted to the Board); Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) (mental illness rendering one incapable of handling his own affairs); Santana-Venegas v. Principi, 314 F.3d 1293, 1298 (Fed. Cir.2002) (Notice of Appeal submitted to VA regional office); Bailey v. West, 160 F.3d 1360, 1365-68 (Fed. Cir. 1998) (en banc) (reliance on incorrect statement of a VA official); McCreary v. Nicholson, 19 Vet. App. 324 (2005) (extraordinary circumstances), adhered to on reconsideration by 20 Vet. App. 86 (2006)); Henderson v. Shinseki, 131 S.Ct. 1197 (2011).  

However, the Board finds that the Veteran's attempts to invoke equitable tolling with regard to the timely filing of a Notice of Appeal to the Court must fail for several reasons.  First, the Board finds that the Veteran never submitted anything to the RO that could be construed as an appeal of the March 2004 Board decision to the Court.  The Veteran testified that he filled out "whatever forms came with the denial," but the VA Form 4597 that accompanies the Board decision does not include a fillable form for a Court appeal; rather, it merely gives step-by-step instructions on how to file a Notice of Appeal to the Court, including how to download the form directly from the Court's website.  Furthermore, to the extent that the Veteran's representative asserts that the Veteran "most likely" meant that he filled out Court forms, this is openly contradicted by the Veteran's July 2013 statement in which he stated that he expressly "filled out and mailed my Form 9 with my NOD immediately upon receiving the denial [in March 2004]." (Emphasis added).  Moreover, the Board has reviewed the evidence submitted by the Veteran following the issuance of the March 2004 Board decision and finds nothing that remotely resembles an appeal of the Board decision to the Court.  Indeed, the January 4, 2005 statement was submitted on VA Form 21-4138 (Statement in Support of Claim).  This form and the content contained therein cannot be credibly construed as a Notice of Appeal to the Court misfiled at the RO thereby invoking the equitable tolling doctrine.  In light of the inconsistent statements made by the Veteran on the forms he allegedly filled out in response to the March 2004 Board decision, as well as his admission that his "memory's all messed up" (Board Hearing Tr. at p. 12), the Board finds his statements asserting that he filled out an appeal to the Court to lack credibility.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Second, to the extent that the Veteran indicated that he was suffering from a mental disorder during this time frame, he has also not demonstrated that he was incapable of handling his own affairs.  Rather, throughout the years, he has filed several claims for VA benefits, which he more or less continuously adjudicated, and has not been declared incompetent.  There is simply insufficient credible evidence to establish that a mental disability rendered him incapable of filing an appeal to the Court in 2004.  

Third, the 120-day time period in which to file a Notice of Appeal to the Court is not a matter subject to waiver or forfeiture by the Secretary.  See Bove, 23 Vet. App. at 143.  Even though the Veteran has clearly articulated his understanding that any alleged Notice of Appeal that he thought he filled out and mailed to the RO was not received by the Court, he has not made any effort to subsequently correct this defect by submitting a Notice of Appeal directly to the Court.  The Board notes that the Court itself would make a determination regarding the timely or untimely nature of the filing pursuant to the Court's own jurisdictional rules.  See U.S. Vet.App. R. 3(a) ("Failure to timely file a Notice of Appeal in accordance with law will result in dismissal of the appeal."); see also id. ("Thus, while an untimely filing may be raised by the Secretary, it more often, as in the past, is likely to be identified by the Clerk of the Court, after which an appellant will be directed to show cause why the appeal should not be dismissed.").   

For all of the above reasons, the Board finds that the equitable tolling doctrine is not for application in this case.  Accordingly, the Board finds that the March 2004 Board decision, having not been appealed to the Court, became final with respect to the denial of service connection for PTSD.

Turning next to the Veteran's claim for entitlement to service connection for depression, this issue was also initially denied in the March 2002 rating decision.  Although he filed a notice of disagreement, he did not subsequently perfect an appeal for depression by filing a timely substantive appeal to the February 2005 statement of the case.  Rather, he submitted a late VA Form 9 for depression in June 2005, well after the 60-day time period following the issuance of the February 2005 statement of the case.  In June 2005, the RO advised the Veteran that his "appeal rights expired on April 17, 2005" and that "we are unable to take appropriate action on your substantive appeal, because the time limit for filing has lapsed."  The Veteran submitted a notice of disagreement with the June 2005 decision on timeliness, asserting that he never received the February 2005 statement of the case, but he did not perfect an appeal with regard to the timeliness issue because he did not respond to the May 2006 statement of the case.  Accordingly, having not perfected a timely appeal to either the February 2005 or May 2006 statements of the case, the original March 2002 rating decision denying entitlement to service connection for depression became final.  

Following the final decisions for PTSD and depression, the Board recognizes that new official service department records that existed and had not been associated with the claims file at the time of the prior final adjudications of the Veteran's claims for PTSD and depression were received.  In this regard, the Veteran submitted additional service personnel records, and the RO also obtained new service personnel records and morning reports.  However, despite being "new" evidence not previously considered, these service department records are not material to either his claim for PTSD or depression.  "Material" evidence means "existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  After having reviewed the service records, the Board notes that they do not contain any information relevant for establishing that the Veteran either had a current diagnosis of PTSD (the reason for the Board's March 2004 denial) or establishing that the Veteran's psychological problems started in service or that the claimed precipitating event of a race riot and injury of a friend in service occurred (the reasons given for the Veteran's denial of depression).  Accordingly, the previous version of 3.156(c) (2005) cannot be used as a vehicle for reconsidering either the former claim for PTSD or depression so as to obtain an earlier effective date.  See C.F.R. 
§ 3.400(q)(2) (2005) (providing that, when the new and material evidence submitted was service department records, the effective date of the claim would be: "To agree with evaluation (since it is considered these [service department] records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later, subject to rules on original claims filed within 1 year after separation from service.").   Nor does the Board find the service department records "relevant" to his prior claims for PTSD and depression under the current version of the regulation or having played any part in the RO's reasons for granting the Veteran's claim in March 2013 such that an earlier effective date would be warranted under 38 C.F.R. § 3.156(c)(3) (2014).  Therefore, the Board finds that the service records obtained after the final denials for PTSD and depression cannot be used to establish an earlier effective date under either the pre-amended or amended version of 38 C.F.R. § 3.156(c).

Finally, with respect to the Veteran's claim for entitlement to service connection for substance abuse, this issue was initially denied in a July 2007 rating decision.  Again, although the Veteran filed a notice of disagreement, he did not perfect an appeal for this issue by filing a timely substantive appeal to the June 2009 statement of the case.  Rather, the Veteran's July 2009 VA Form 9 clearly indicated that he was "only appealing . . . [e]ntitlement to service connection for posttraumatic stress disorder."  Accordingly, the July 2007 rating decision denying service connection for substance abuse became final.  

For the reasons set forth above, it is determined that the March 2002 rating decision is final with respect to the claim for service connection for depression, the March 2004 Board decision is final with respect to the claim for service connection for PTSD, and the July 2007 rating decision is final as to the claim for service connection for substance abuse.  Looking to the earliest communication submitted by the Veteran following these final denials, the Board notes that the application to reopen his claim for entitlement to service connection for PTSD was received on January 4, 2005.  Significantly, he did not file any formal or informal claim to reopen PTSD prior to the January 4, 2005 submission.  Moreover, given the procedural history set forth above (i.e. the fact that the Veteran did not perfect a timely appeal for either depression and substance abuse), any claim to reopen for depression or substance abuse cannot constitute a basis for awarding an effective date prior to January 4, 2005.  

The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, as even assuming that entitlement to PTSD with polysubstance dependence in full remission and symptoms of depression arose at an earlier time, the law mandates that the effective date shall be the later of the date entitlement arose or the date his claim to reopen was received.  38 C.F.R. § 3.400(r) (2014). Thus, because the Veteran's earliest claim to reopen was received on January 4, 2005, the effective date of the grant of service connection cannot precede this date as a matter of law.

In conclusion, the Board finds that the Veteran is not entitled to an effective date earlier than January 4, 2005, for the award of service connection for PTSD with polysubstance dependence in full remission and symptoms of depression.


ORDER

An effective date earlier than January 4, 2005, for the award of service connection for PTSD with polysubstance dependence in full remission and symptoms of depression is denied.


REMAND

In a February 2014 rating decision, the RO denied entitlement to service connection for hepatitis C.  In March 2014, the Veteran submitted a notice of disagreement, stating that "I wish to appeal the denial of service connection for Hepatitis C dated February 28, 2014."  Because this statement constitutes a valid notice of disagreement under 38 C.F.R. § 20.201, a remand is necessary for the issuance of a statement of the case with respect to this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case that addresses the issue of entitlement to service connection for hepatitis C.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


